Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 (and dependent claims) have been considered and are found partially persuasive.  Regarding the argument that no correction component is taught, and that Hitachi’s filter would be combined with Davis in a way that would not address the limitations, Prisco et al (2009/0062813 A1) is relied upon for the new limitations to render the argument moot.   Prisco teaches using gains to modify commands to slave and master arms after calculations have been performed in order to enhance the performance.  The new combination combines the general command creation of Davis with the intention of exaggerating the reaction forces of Hitachi, with the use of modifying commands or signals after the calculations of Prisco.
Additionally, the examiner should note that the claims may be broader than is intended.  Broadly speaking the “reaction force sudden change state” might not be a mode the arms are in, or even something that the system is aware of.  It may simply be a general state of the environment in which these forces are occuring.  Hitachi’s device is able to response appropriately to reaction force sudden change states by applying a filter regardless of whether or not it has been detected.  Despite the fact that there are two limitations, one for a lack of a state and one when it is active, the only difference is that a correction component is added in the one.  There is nothing that shows the system is even aware which state it is in.  Therefore, if the effect of Hitachi could be created with correction components or gains, then the limitations might be considered obvious in light of Hitachi and art that teaches gains/components.  The examiner notes that steps including determining that there is a reaction force sudden change state (showing intention to add the signal in response to that determination) or more details regarding the correction component (more so what it is than just a tool to create an effect, which might differentiate it from a filter) might serve to differentiate the limitations from the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka US 20170050310 A1 in view of Hitachi JP60177883A in light of Davis et al (EPA 0440202 A2, provided in IDS, hereafter known as Davis) in light of Prisco et al (US Pub 2009/0062813 A1), hereafter known as Prisco .

For Claim 1, Kanaoka teaches A robot system, comprising: 
a master arm having an operation end;  (See Kanaoka para [0085]);
a slave arm having a work end; (See Kanaoka para [0085]);
a first sensor that detects a manipulating force given to the operation end by an operator; (See Kanaoka para [0013]);
a second sensor that detects a reaction force given to the work end or a workpiece held by the work end; (See Kanaoka para [0010]);
a first controller that generates an operating command of the master arm and generates an operating command of the slave arm based on the manipulating force and the reaction force; (see Kanaoka claim 1, Figure 2, [0092], [0075])
a second controller that controls the master arm based on the operating command of the master arm generated by the first controller; and (see Kanaoka claim 1, Figure 2, [0092], [0075])
a third controller that controls the slave arm based on the operating command of the slave arm generated by the first controller, (see Kanaoka para [0075])
Kanaoka does not teach wherein the first controller exaggeratedly presents an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time,
 wherein when the reaction-force sudden change state is not occurring, the first controller generates a first operating command of the master arm based on a result of calculation between the manipulating force and the reaction force and outputs the first operating command to the second controller, and 
wherein when in the reaction-force sudden change state is occurring, the first controller generates a second operating command of the master arm based on a result of calculation in which a correction component based on the reaction force is further added to the result of calculation between the manipulating force and the reaction force, and the first controller outputs the second operating command to the second controller
However, Hitachi teaches wherein the wherein the controller exaggeratedly presents an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time, (see Summary Hitachi page 12 and 13)
Therefore, it would be obvious in light of Kanaoka and Hitachi wherein the first controller exaggeratedly presents an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time,
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Kanaoka and Hitachi to modify Kanaoka with this teaching to include an exaggerated expresser to exaggeratedly present an operating feel to the operator in a reaction-force sudden change state as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.  Giving the user more awareness of forces on the slave end would allow them to respond more effectively to the environment on the slave end.
Davis, however, does teach the controller generates a operating command of the master arm based on a result of calculation between the manipulating force and the reaction force and outputs the first operating command to the controller. (Pages 4-5, Columns 4-6, detailed description.  Column 6 in particular describes how the command for the servo of the master arm is generated, and this includes information from the manipulating force and the reaction force.)
Hitachi teaches wherein the wherein when the reaction force sudden change state is occurring, the controller generates an operating command of the master arm based on a result of a calculation in which a correction filter modifies the command , (see Summary Hitachi page 12 and 13)
Prisco, however, does teach that correction components or gains are added to calculation results to modify signals to the arms. (Figure 4, [0050-0051] [0056], [0059-0061], [0068])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Kanaoka, Hitachi, Davis, and Prisco to modify Kanaoka with the teaching of  wherein when the reaction-force sudden change state is not occurring, the first controller generates a first operating command of the master arm based on a result of calculation between the manipulating force and the reaction force and outputs the first operating command to the second controller, and 
wherein when in the reaction-force sudden change state is occurring, the first controller generates a second operating command of the master arm based on a result of calculation in which a correction component based on the reaction force is further added to the result of calculation between the manipulating force and the reaction force, and the first controller outputs the second operating command to the second controller.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Kanaoka in this way because it would allow the user to feel the exaggeration of Hitachi in situations in which there are sudden forces that must be felt, but would not unduly change the signals in situations in which the default controls are sufficient or optimal.  It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Kanaoka’s operating method with Davis’ use of having the operating force be created from the manipulating force and reaction force because if the two arms are linked, and the locations and forces of the two should be shared, then it is valuable for them to reflect the forces the other senses.  If a force is acting upon the slave arm, and the user is acting upon the master arm, it would be obvious to understand how strong each force is when generating the command for the master arm, as it would assist in generating a feel and reaction for the master arm that allows the user to perform the action they want to perform, but also provide information about the forces the slave arm is feeling.  Additionally, the method of Davis is being used in both states, so it only needs to be obvious to use Davis in general to address the type of base calculations/commands being used in both states.  It would be obvious to one of ordinary skill in the art prior to the effective filing date to use a correction component (as taught by Prisco) to modify arm commands after previous calculations instead of a filter as proposed by Hitachi, as it would allow specific values or percentages to be added to the force, which may allow for a more specific response.  Additionally, the limitations in this section are broader than they may be intended.  For example,  the claims could have the reaction force sudden change state be interpreted as a situation, in which case no decision by the prior art must be made to intentionally address the situations in different ways.  Hitachi’s filter, if it triggers from sudden forces, but not for gradual ones, would effectively only have the effect in during a reaction force sudden change state.  If there is a particular criteria that triggers an intentional decision to add a correction component (such as detecting the reaction force changing and adding the component in response to that), that might distance the claims from the cited art.  Additionally, something that elevates the correction component above a generic method to change the signal to something more specific might distance from the further art and make Hitachi’s filter less relevant (such as the claims previously indicated as allowable).


Regarding claim 3, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, Hitachi further teaches wherein the correction component is a triangular wave component (see Hitachi fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser in order to make the force feedback manageable for the operator.
Regarding claim 4, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, Hitachi further teaches wherein the correction component is a sine wave component (see Hitachi fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser in order to make the force feedback manageable for the operator.

For Claim 12, Kanaoka teaches A method of controlling a robot system, the robot system including: 
a master arm having an operation end;  (See Kanaoka para [0085]);
a slave arm having a work end; (See Kanaoka para [0085]);
a first sensor that detects a manipulating force given to the operation end by an operator; (See Kanaoka para [0013]);
a second sensor that detects a reaction force given to the work end or a workpiece held by the work end; (See Kanaoka para [0010]);
a first controller that generates an operating command of the master arm and generates an operating command of the slave arm based on the manipulating force and the reaction force; (see Kanaoka claim 1, Figure 2, [0092], [0075])
a second controller that controls the master arm based on the operating command of the master arm generated by the first controller; and (see Kanaoka claim 1, Figure 2, [0092], [0075])
a third controller that controls the slave arm based on the operating command of the slave arm generated by the first controller, (see Kanaoka para [0075])
Kanaoka does not teach exaggeratedly presenting, by the first controller, an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time,
 wherein when the reaction-force sudden change state is not occurring, by the first controller, generating a first operating command of the master arm based on a result of calculation between the manipulating force and the reaction force and outputting the first operating command to the second controller, and 
wherein when in the reaction-force sudden change state is occurring, by the first controller, generating a second operating command of the master arm based on a result of calculation in which a correction component based on the reaction force is further added to the result of calculation between the manipulating force and the reaction force, and outputting the second operating command to the second controller
However, Hitachi teaches wherein the exaggeratedly presenting an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time, (see Summary Hitachi page 12 and 13)
Therefore, it would be obvious in light of Kanaoka and Hitachi exaggeratedly presenting, by the first controller, an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time,
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Kanaoka and Hitachi to modify Kanaoka with this teaching to include an exaggerated expresser to exaggeratedly present an operating feel to the operator in a reaction-force sudden change state as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.  Giving the user more awareness of forces on the slave end would allow them to respond more effectively to the environment on the slave end.
Davis, however, does teach the controller generates a operating command of the master arm based on a result of calculation between the manipulating force and the reaction force and outputs the first operating command to the controller. (Pages 4-5, Columns 4-6, detailed description.  Column 6 in particular describes how the command for the servo of the master arm is generated, and this includes information from the manipulating force and the reaction force.)
Hitachi teaches wherein the wherein when the reaction force sudden change state is occurring, the controller generates an operating command of the master arm based on a result of a calculation in which a correction filter modifies the command , (see Summary Hitachi page 12 and 13)
Prisco, however, does teach that correction components or gains are added to calculation results to modify signals to the arms. (Figure 4, [0050-0051], [0056], [0059-0061], [0068])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Kanaoka, Hitachi, Davis, and Prisco to modify Kanaoka with the teaching of  wherein when the reaction-force sudden change state is not occurring, by the first controller, generating a first operating command of the master arm based on a result of calculation between the manipulating force and the reaction force and outputting the first operating command to the second controller, and 
wherein when in the reaction-force sudden change state is occurring, by the first controller, generating a second operating command of the master arm based on a result of calculation in which a correction component based on the reaction force is further added to the result of calculation between the manipulating force and the reaction force, and outputting the second operating command to the second controller
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Kanaoka in this way because it would allow the user to feel the exaggeration of Hitachi in situations in which there are sudden forces that must be felt, but would not unduly change the signals in situations in which the default controls are sufficient or optimal.  It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Kanaoka’s operating method with Davis’ use of having the operating force be created from the manipulating force and reaction force because if the two arms are linked, and the locations and forces of the two should be shared, then it is valuable for them to reflect the forces the other senses.  If a force is acting upon the slave arm, and the user is acting upon the master arm, it would be obvious to understand how strong each force is when generating the command for the master arm, as it would assist in generating a feel and reaction for the master arm that allows the user to perform the action they want to perform, but also provide information about the forces the slave arm is feeling.  Additionally, the method of Davis is being used in both states, so it only needs to be obvious to use Davis in general to address the type of base calculations/commands being used in both states.  It would be obvious to one of ordinary skill in the art prior to the effective filing date to use a correction component (as taught by Prisco) to modify arm commands after calculations instead of a filter as proposed by Hitachi, as it would allow specific values or percentages to be added to the force, which may allow for a more specific response.  Additionally, the limitations in this section are broader than they may be intended.  For example,  the claims could have the reaction force sudden change state be interpreted as a situation, in which case no decision by the prior art must be made to intentionally address the situations in different ways.  Hitachi’s filter, if it triggers from sudden forces, but not for gradual ones, would effectively only have the effect in during a reaction force sudden change state.  If there is a particular criteria that triggers an intentional decision to add a correction component (such as detecting the reaction force changing and adding the component in response to that), that might distance the claims from the cited art.  Additionally, something that elevates the correction component above a generic method to change the signal to something more specific might distance from the further art and make Hitachi’s filter less relevant (such as the claims previously indicated as allowable).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis in light of Prisco and further in view of Stephen WO 2012149435 A2.
	Regarding claim 6, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, however, neither Kanaoka nor Hitachi explicitly teach wherein the operating command is a positional instruction 
However, Stephen teaches wherein the operating command is a positional instruction (see Stephen para [00139]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to a person to modify the robot system as taught in Kanaoka to include an operating command being a positional instruction as mentioned in Stephen in order to complete an operation in accordance with the operator’s demand. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis in light of Prisco and further in view of Stephen, further in view of Jacobsen et al. (US 2012/0328395).
Regarding claim 7, the combination of Kanaoka, Hitachi, and Stephen teach the robot system as taught in claim 6, however, they do not teach wherein the first controller generates a compensation component to compensate an offset in a spatial relationship between the slave arm and the master arm based on positional information on the slave arm, and positional information on the master arm considering the correction component.
Jacobsen teaches a positional offset compensator configured to generate a compensation component to compensate an offset in a spatial relationship between the slave arm and the master arm based on positional information on the slave arm, and positional information on the master arm considering the correction component [0237].  Jacobsen teaches that the compensation component is beneficial to enable the user to operate the master arm in a more comfortable position [0237].
It would have been obvious to one of ordinary skill in the art to provide Kanaoka, Hitachi, and Stephen with Jacobsen in order to improve the system by enabling the user to operate the master arm in a more comfortable position, as taught by Jacobsen.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis in light of Prisco and further in view of Stephen, Jacobsen, and further in view of Fudaba.
Regarding claim 18, the combination of Kanaoka, Hitachi, Stephen and Jacobsen teaches the robot system as addressed above in claim 7, however the combination of Kanaoka, Hitachi, and Stephen does not teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force 
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba  para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. Furthermore, the tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Claim 8, 10, 11, 13, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis in light of Prisco and further in view of Fudaba US 20150360365 A1.
Regarding claim 8, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, however, neither Kanaoka nor Hitachi explicitly teach further comprising:
a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data,
And one or more work states are classified according to the collected data,
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force
However, Fudaba teaches a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see US Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
 Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. The tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute. 
Regarding claim 10, the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 8, Hitachi further teaches wherein the first controller determines, during the operation of the robot system, that the work state is a state where an workpiece held by the work end is inserted into the object when the positional information on the slave arm is located in a given direction from a given position, and the reaction force varies (see Hitachi page 13 and 14).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of a work state determinator to determine a state in which a workpiece is held by the work end and the reaction force varies as addressed in Hitachi in order to balance the forces being exerted in an operation.
Regarding claim 11, the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 8, Hitachi further teaches wherein the first controller presents the operator the work state by at least one of sound, vibration of the master arm, and light (see Hitachi claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of the vibration of the master arm as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Regarding claim 14, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 3, neither Kanaoka nor Hitachi teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data, 
And one or more work states are classified according to the collected data
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see US Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]), 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Regarding claim 15, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 4, Neither Kanaoka nor Hitachi teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data,
And one or more work states are classified according to the collected data 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force.
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Regarding claim 17, the combination of Kanaoka, Hitachi, Stephen teaches the robot system as taught in 6, however the combination of Kanaoka, Hitachi, and Stephen does not teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force 
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba  para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
	Regarding claim 20, , the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 10, Hitachi further teaches wherein the first controller presents the operator the work state by at least one of sound, vibration of the master arm, and light (see Hitachi claim 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of the vibration of the master arm as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
 

Allowable Subject Matter
	
Claims 21 and 22 are allowed.


Claims 5, 9, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200015916 A1 teaches sending vibration master controller to present a work state to the user
US 20070112466 A1 teaches a master slave control device and estimates the reaction force in an operation
US 20180071915 A1 teaches preparing in advance for a plurality of contact states of a workpiece with a peripheral object
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664